Citation Nr: 0308400	
Decision Date: 05/02/03    Archive Date: 05/15/03

DOCKET NO.  98-05 519A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected frostbite 
residuals.

(The issue of entitlement to service connection for 
arthritis, to include as secondary to service-connected 
frostbite residuals, will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1943 to January 
1946 and from August 1948 to May 1952.  The veteran had 
combat service, as evidenced by his receipt of the Purple 
Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  When the case was before the Board in May 
2001, it was remanded to the RO for further action.  It was 
returned to the Board in January 2003.

Pursuant to 38 C.F.R. § 19.9(a)(2)(2002), the Board is 
undertaking additional development on the issue of 
entitlement to service connection for arthritis, to include 
as secondary to service-connected frostbite residuals.  When 
the additional development is completed, the Board will 
provide any notice of the development required by 38 C.F.R. 
§ 20.903 (2002).  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issue decided herein have been 
obtained.

2.  The veteran's diabetes mellitus was not present in 
service or manifested within one year of the veteran's 
discharge from service.   

3.  The veteran's diabetes mellitus is not etiologically 
related to service, nor was it caused or chronically worsened 
by the veteran's service-connected frostbite residuals.

CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by 
active service, and the incurrence or aggravation of the 
condition during active service may not be presumed.  
38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2002).

2.  Diabetes mellitus is not proximately due to or the result 
of a service connected disability.  38 C.F.R. § 3.310(a) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background.

The veteran's service records are unavailable; they were 
presumably destroyed in a 1973 fire at the National Personnel 
Records Center facility located in St. Louis, Missouri.  
Attempts to locate/obtain the veteran's service records, to 
include from alternate sources, have been unsuccessful.

In April 1997 the veteran submitted a claim seeking 
entitlement to service connection for diabetes, claimed as 
secondary to his service-connected residuals of frostbite of 
his hands and feet. 

In May 1997, the veteran submitted a copy of a newspaper 
article which related that many veterans of World War II and 
the Korean conflict had experienced prolonged exposure to 
severe cold in service.  In addition, many of them, years 
later, were developing other problems, including diabetes and 
skin cancer.  A VA physician, the Department's Chief Public 
Health and Environmental Hazards Officer, was quoted as 
having indicated that it had been recognized recently that 
frostbite residuals could cause long-term complications, the 
most common of which were diabetes, circulatory problems, 
arthritis, skin cancer in frostbite scars, chronic night 
pain, and fungal infections.

A VA examination was conducted in June 1997.  It was noted 
that the veteran had recently been diagnosed with diabetes.  
Following a review of the veteran's claims folder and a 
physical examination, the VA examiner stated that it would be 
speculative to relate the veteran's diabetes to frostbite and 
that he suspected that the diabetes probably was not related 
to frostbite.  

In January 2000 the RO received outpatient treatment records 
from the Syracuse VA Medical Center, which are dated from 
February 1997 through January 2000.  A June 1997 record 
specifically notes the veteran had been recently diagnosed 
with diabetes.

In September 2000 the RO received additional VA outpatient 
treatment records which are dated from March 1999 through 
August 2000.  In March 1999 the veteran was seen for his 
diabetes.  The veteran stated his last incidence of low blood 
sugar was one year ago.  The veteran's feet were examined, 
and he was provided with relevant instructions concerning his 
diabetes.

In May 2001 the RO again received additional VA outpatient 
treatment records, which are dated from June 1999 through 
February 2001.  The referenced records reflect that the 
veteran's diagnoses include Type II diabetes.

A VA examination was conducted in April 2002.  The veteran's 
history of cold exposure in Korea was noted.  He reported 
that currently his feet and hands were cold all the time and 
that his big toe ached when it was cold.  According to the 
veteran, his symptoms were more prominent and frequent at 
night.  
Following a physical examination of the veteran, the 
examiner's impression included type II diabetes.  The 
examiner further indicated that he did not find a connection 
between the veteran's frostbite residuals and the diabetes 
mellitus, type II.



II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's claim, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law and codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  In addition, regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) 
and codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2002).  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the veteran's 
claim.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

Currently, the record reflects that through the statement of 
the case, supplements thereto, and various letters from the 
RO to the veteran, the veteran has been informed of the VCAA 
and the implementing regulations, the requirements for the 
benefit sought on appeal, the evidence and information needed 
to substantiate the claim, the information required of the 
veteran to enable the RO to obtain evidence on his behalf, 
the assistance that VA would render in obtaining the evidence 
on the veteran's behalf, the evidence that the veteran should 
submit if he did not desire VA's assistance in obtaining such 
evidence, and the evidence that the RO has obtained.  
Therefore, the Board is satisfied that VA has complied with 
the notification requirements of the VCAA and the 
implementing regulations.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

The Board recognizes that it is presumed that the veteran's 
service records have been lost in the 1973 fire at the 
National Personnel Records Center facility located in St. 
Louis, Missouri.  VA has documented attempts to locate/obtain 
additional records, but searches made through official 
channels have been unsuccessful.  The veteran has been 
afforded a recent VA examination in conjunction with his 
pending claim, and pertinent VA treatment records have been 
associated with the claims folder.  Neither the veteran nor 
his representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  The Board is also unaware of any such outstanding 
evidence or information.  Therefore, the Board is also 
satisfied that the RO has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.

III.  Analysis.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or 
during any applicable presumptive period) is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Where a veteran served for at least 90 days during a period 
of war, and diabetes mellitus is manifested to a degree 
of 10 percent within one year from the date of termination of 
such service, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a).  Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

The record reflects and the veteran does not dispute that 
diabetes mellitus was not present in service or until many 
years thereafter.  The veteran contends that service 
connection is warranted for this disorder because it is 
etiologically related to the extreme cold exposure to which 
he was subjected in Korea or to the residuals of such cold 
exposure.  

The fact that the veteran was subjected to sufficient cold 
exposure to result in chronic frostbite residuals has been 
established.  However, whether the veteran's diabetes 
mellitus was caused by such cold exposure or was caused or 
chronically worsened by the service-connected frost bite 
residuals are medical questions for which medical evidence is 
required.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); 
Caluza v. Brown, 7 Vet. App. 498, 507 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  

The record contains the newspaper article wherein a VA 
physician, the Department's Chief Public Health and 
Environmental Hazards Officer, was quoted as having indicated 
that it had been recognized recently that frostbite residuals 
could cause long-term complications, the most common of which 
were diabetes, circulatory problems, arthritis, skin cancer 
in frostbite scars, chronic night pain, and fungal 
infections.  The Board notes that this article does not 
specifically address the etiology of the veteran's diabetes 
mellitus.  The veteran was also informed in the Board's March 
2001 Remand that a Cold Injury Independent Study Program had 
been revised to emphasize that: (1) some of the long-term 
changes of cold injury could be indistinguishable from 
pathology that was more common in old age; and (2) a veteran 
could have two possible causes of an abnormality found on 
examination.  It was also noted that some veterans had been 
confused about the issue of the relationship between diabetes 
and residuals of cold injuries as a result of misquotation 
that had appeared in a number of publications.  See 
Information Letter 10-99-013 (July 22, 1999).  Consequently, 
the Board determines the particular newspaper article 
submitted by the veteran in this case cannot itself satisfy 
the nexus element required for purposes of establishing 
secondary service connection.  Sacks v. West, 11 Vet. App. 
314 (1998).

In fact, the record contains no medical evidence specific to 
the veteran supporting the proposition that his diabetes 
mellitus is etiologically related to service cold exposure or 
the service-connected residuals of frostbite.  The medical 
evidence specifically addressing the etiology of the 
veteran's diabetes mellitus consists of the June 1997 VA 
examination report and the April 2002 VA examination report, 
both of which are against the veteran's claim.  The June 1997 
examiner stated that it would be speculative to relate the 
veteran's diabetes mellitus to the frostbite residuals and 
that he believed that the diabetes mellitus was probably not 
related to the frostbite residuals.  After both a physical 
examination of the veteran and a review of the veteran's 
claims folder, the veteran's April 2002 examiner found no 
connection between the veteran's type II diabetes and his 
frostbite residuals.  

Also, because the veteran's most recent April 2002 
examination included a review of the veteran's claims folder, 
the Board observes that the opinion, although unfavorable to 
the veteran, included consideration of the article submitted 
by the veteran.

In light of these circumstances, the Board must conclude that 
the preponderance of the evidence is against the veteran's 
claim.  The Board has considered the matter of the resolution 
of reasonable doubt in favor of the veteran.  However, 
application of the benefit-of-the-doubt doctrine is only 
appropriate when the evidence is evenly balanced or in 
relative equipoise.  38 U.S.C.A. § 5107 (West 2002); Gilbert 
v. Brown, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for diabetes mellitus, to 
include as secondary to service-connected frostbite 
residuals, is denied.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

